Title: [Of the Usefulness of Mathematics, 30 October 1735]
From: Franklin, Benjamin
To: 


First reprinted by Duane (Works, IV, 377) and later by William Temple Franklin, Sparks, and Bigelow, but not by Smyth, this essay is omitted here for lack of evidence of Franklin’s authorship. See above, I, 170. Julius F. Sachse asserted, without indicating authority or evidence, that it was originally delivered by Franklin before the brethren of St. John’s Masonic Lodge in response to their by-laws of 1732 (see above, I, 231), which Franklin helped draft. There is, however, no connection between the essay and the Lodge’s by-laws except that both declare the importance of geometry and architecture.
